Title: To Benjamin Franklin from Francis Dana, 2/12 September [i.e., 12 September 1782]
From: Dana, Francis M.
To: Franklin, Benjamin


Sir.
St: Petersbourg Septr: 2/12 1782
Mr: Livingston in a letter of the 22d. of May last, which I have lately received, writes me, “Your salary will in future be paid here, where your Agent will vest it in bills on Doctor Franklin quarterly, upon whom you will draw accordingly. I shall consider myself as Agent for all our foreign Ministers, and transact the business accordingly for you, unless you shou’d choose to appoint some other.” As I do not know whether he has in pursuance of this new arrangement already transmitted any bills to you, I shall continue to take up money as it may become due to me, and I may have occasion for it, of Messrs. Strahlborn & Wolff upon Mr: Grand’s letter of Credit as before, untill I can be informed of the fact. I pray you to acquaint me as soon as may be, whether you have received any bills of Mr: Livingston on my account, & what amount for a quarter: and whether the course we are now in is to be changed, and bills to be drawn by me directly upon you according to the method he has proposed. In this case it will be necessary I shou’d be informed of the periods he has fixed for the payments, so as my receipts here, or my drafts may conform to them— I shall in a short time take up at once a considerable sum of Messrs: Strahlborn & Wolff upon Mr: Grand’s last letter of credit, upon which I have not yet taken up any thing. I shall keep within my old rule never to take up any before it becomes due.
Things remain here as to us in their old state. This Court seems not disposed to take any step which wou’d be offlensive to the Court of London. Nothing is therefore to be expected untill that Court shall have agreed to consider the United-States as an Independant Power. Many will have it here that you are far advanced in that matter, and that you will give us peace in the course of next Winter. You wou’d much oblige me by the communication of any intelligence upon these points which it may be prudent to make— I beg you to present my best regards to Mr: Jay who we are told is with you.
I am, Sir, with the greatest Esteem & Respect, your obedient humble Servant
Doctr: Franklin
